DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendments filed by applicant on 10/16/2021 and 11/15/2021.
In the amendment of 10/16/2021, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a new sheet contained figures 8-9;
B) Regarding to the specification, applicant has submitted two copies of originally specification and a statement that the so-called “clean version” of the specification does not contain any new matter; and
C) Regarding to the claims, applicant has amended claims 1, 4, 7, 10, 13 and 16. There is not any claim being added into or canceled from the application. The pending claims are claims 1-19.
A review of the amendment filed by applicant on 10/16/2021 has resulted that the changes to the specification does not comply with the requirements set forth by rule 37 CFR 1.121 because applicant has not provided a clean version of specification with its marked-up showing the changes to the specification. A Notice of Non-compliant mailed to applicant on 10/29/2021. 
In response to the Notice of Non-compliant, applicant has filed an amendment on 11/15/2021 in which applicant has submitted a clean version of the specification with its marked-up copy showing the changes to the specification and a statement that the clean version of specification does not contain any new matter, see amendment of 11/15/2021 in page 2.
After review both amendments filed by applicant on 10/16/2021 and 11/15/2021, the following conclusions have been made:
A) The amendments to the drawings, the claims and applicant’s arguments as provided in the amendment of 10/16/2021 have been entered. The amendment to the specification as provided in the amendment of 10/16/2021 has NOT been entered.
B) The amendment to the specification and applicant’s arguments provided in the amendment of 11/15/2021 have been entered.
C) The pending claims are claims 1-19 in which claims 1-9 are examined in the present office action, and claims 10-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
 Applicant should note that the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention 
 In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Response to Arguments
7.	The amendments to the drawings, the claims as provided in the amendment of 10/16/2021 have been entered, the amendment to the specification as provided in the amendment of 11/15/2021, and applicant’s arguments provided in both mentioned amendments have been fully considered and yielded the following conclusions.

B) Regarding to the submission of the substitute specification in the amendment of 11/15/2021, the substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter as filed in the amendment of 11/15/2021 have been accepted and entered.
C) Regarding to the objections to claims 1-9 as set forth in the office action of 7/12/2021, the amendments to the claims as provided in the amendment of 10/16/2021 and applicant’s arguments provided in the mentioned amendment, page 13, have been fully considered and are sufficient to overcome the objection to the claims set forth in the mentioned office action.
However, the amendments to the claims raise new objections to the claims as provided in the present office action.
D) Regarding to the rejections of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 7/12/2021, the amendments to the claims as provided in the amendment of 10/16/2021 and applicant’s arguments provided in the mentioned amendment, pages 13-16, have been fully considered and are sufficient to overcome the rejections of the claims set forth in the mentioned office action.
However, the amendments to the claims raise new rejection under 35 U.S.C. 112 to the claims as provided in the present office action.
E) Regarding to the rejection of claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2014/0158982) in view of Deeben et al (US Publication No. 2011/0044026), and the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Park et al in view of Deeben et al as applied to claim 1 above, and further in view of Shin et al (US Publication No. 2013/0010229) as set forth in the office action of 7/12/2021, the amendments to the claims as provided in the amendment of 10/16/2021 and applicant’s arguments provided in the mentioned amendment, pages 16-19, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
8.         The new sheet contained new figures 8-9 was received by the Office on 10/16/2021. As a result of the changes to the drawings, the application now contains a total of seven sheets of 
Specification
9.       The substitute specification filed on 11/15/2021 has been entered.
10.       The lengthy specification which was amended by the amendment of 11/15/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
11.         Claims 1-9 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1 (line 13): the phrase thereof “the plurality of quantum dots … the second quantum dots” (lines 12-14) has a grammatical error. Should the terms of “are different” appeared on line 13 be changed to --is different--? See the use of claimed language in the phrase thereof “an average size, in a … are located” on lines 20-23 (in particular, the terms “is different” on line 21) of the claim.
b) In claim 4: the following corrections are suggested to the claim:
b1) on line 3: the terms “the first optical filter region” should be changed to –the third optical filter region--;

b3) on line 17: “dots” should be changed to --dots are disposed in,--. See similar claimed language being used in the claim, see the claim on 16 and lines 18-19.
c) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
The claim is rejected because the disclosure, as originally filed, does not support for the features thereof “the base substrate comprises plurality of optical filter regions spaced apart from each other, the plurality … from each other” (claim 1, lines 8-10).
Applicant is respectfully invited to review the specification, in particular, in paragraphs [0052] and [0055], in which the specification disclose that the optical film (100) comprises a substrate (110), a buffer layer (130), an ordered porous film (120), a black matrix (194), and an encapsulation layer (140). See paragraphs [0029]-[0058] and figs. 1-2. The optical filter (100) comprises a plurality of optical filter regions (151, 152, 153). See paragraph [0052] and fig. 2. While applicant amends the paragraph [0055] and adds fig. 8 in the amendment of 10/16/2021 to show the relationship between the optical filter regions (151, 152, 153) and the sub-pixel regions (01, 02, 03) of a display substrate; however, the disclosure, as originally filed, and the amendments to the specification does not support for the feature that the substrate comprises a plurality of optical filter regions (examiner’s emphasis) as recited in the amended claim 1.
Applicant should note that the ordered porous film (120) comprises a plurality of channels (121) in which plurality of quantum dots are disposed inside each channels. A black matrix (194) is disposed on a side of the porous film (120) away from the substrate (110) wherein the channels (121) in the ordered porous film (120) form a plurality of optical filter regions. See paragraph [0052]. With such teachings then the feature of a substrate comprises plurality of optical filter regions is a new matter to the original disclosure.
the optical filter comprises plurality of optical filter regions spaced apart from each other--.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
14.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not support for the features thereof “the base substrate comprises plurality of optical filter regions spaced apart from each other, the plurality … from each other” (claim 1, lines 8-10).
Applicant is respectfully invited to review the specification, in particular, in paragraphs [0052] and [0055], in which the specification disclose that the optical film (100) comprises a substrate (110), a buffer layer (130), an ordered porous film (120), a black matrix (194), and an encapsulation layer (140). See paragraphs [0029]-[0058] and figs. 1-2. The optical filter (100) comprises a plurality of optical filter regions (151, 152, 153). See paragraph [0052] and fig. 2. While applicant amends the paragraph [0055] and adds fig. 8 in the amendment of 10/16/2021 to show the relationship between the optical filter regions (151, 152, 153) and the sub-pixel the substrate comprises a plurality of optical filter regions (examiner’s emphasis) as recited in the amended claim 1.
Applicant should note that the ordered porous film (120) comprises a plurality of channels (121) in which plurality of quantum dots are disposed inside each channels. A black matrix (194) is disposed on a side of the porous film (120) away from the substrate (110) wherein the channels (121) in the ordered porous film (120) form a plurality of optical filter regions. See paragraph [0052]. With such teachings then the feature of a substrate comprises plurality of optical filter regions does not have any support from the disclosure.
For the purpose of examination then the feature thereof “the base substrate comprises plurality of optical filter regions spaced apart from each other” as recited in claim 1 on line 8 is understood as --the optical filter comprises plurality of optical filter regions spaced apart from each other--.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
15.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.       Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claim is rejected because it is unclear about the arrangement of the channels and the regions as recited in the features thereof “the channels in the … the repeating units” (lines 1-5). In other words, what does applicant mean by “the channels in the ordered porous film are periodically arranged” (lines 1-2) and the structural relationships between the “periodically arranged” channels with the arrangement of the filter regions in each units which units are arranged in a repeated manner. Should the terms thereof “the channels in the ordered porous film are periodically arranged” (lines 1-2) be changed to --the filter regions are periodically arranged-- or other technical terms to make clear the feature claimed?
Claim Rejections - 35 USC § 103
17.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.       Claims 1 and 3-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2014/0158982, of record) in view of Matsukura (US Patent No. 8,884,509) and Deeben et al (US Publication No. 2011/0044026, of record).

a) a base substrate (11) with a main surface; 
b) an ordered porous film (40) disposed on the main surface of the base substrate wherein the ordered porous film is formed with channels (31, 32, 50) each of which having an extension direction at an angle to the base substrate; 
c) a plurality of quantum dots respectively disposed in at least part (31, 32) of the channels (31, 32, 50); and
d) an excitation light (24) generates a blue light or an ultraviolet light, see paragraphs [0073], [0095] and [0109], as recited in present claim 7.
Regarding to the feature that each channels has an opening, such feature is read from each channels (31, 32, 50) of the film (40) because each channel has an opening for the purpose of filling each of the channels with quantum dots or resin.
Regarding to the feature related to the substrate comprises plurality of optical filter regions, such feature is understood as the optical filter, not the substrate, comprises a plurality of optical filter regions (see the rejections of the claim under 112 provided in the present office action), it is noted that each channels (31, 32, 50) of the device provided by Park et al acts as a filter region because each channel allows/generates light of a particular wavelength and blocks/filters other wavelength. For instance, the channel (31) generates light of red color when it is activated by light of blue color and blocks/filters light of other wavelengths/colors, and the channel (32) generates light of green color when it is activated by light of blue color and 
Regarding to the feature of an optical filter as recited in the preamble of claim 1, such feature is not given a patentable weight. Applicant should note that when reading the preamble in the context of the entire claim, the recitation of “an optical filter” (claim 1, line 1) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding to the features related to the quantum dots, the quantum dots filled in the channels/filter regions (31, 32) comprise a plurality of first quantum dots and a plurality of second quantum dots wherein the first quantum dots and the second quantum dots are respectively in different optical filter regions of the plurality of optical filter regions, and a color of light emitted by the plurality of first quantum dots under excitation of excitation light is different from a color of light emitted by the plurality of second quantum dots under excitation of the excitation light.
Regarding to the feature related to an average size of the plurality of first quantum dots is different from an average size of the plurality of second quantum dots, such feature is met by the quantum dots filled in the channels/filter regions because the size of the dots decide the color of light generating by the dots, see paragraph [0094], for example.

There are two features missing from the light emitting device as provided by Park et al as follow: First, Park et al does not disclose that each channel/region comprises a plurality of sub-channel/region as recited in the feature thereof “the channels …optical filter region” as recited in present claim 1 on lines 10-12; and Second, Park et al does not disclose the feature thereof “an average size, in a direction parallel to the main surface of the base substrate, of the openings of … dots are located” as recited in present claim 1, lines 20-23.
Regarding to the first feature missing from the device provided by Park et al, it is noted that an optical device having a filter region and a transmissive region wherein the filter region is in a single channel or is constituted by a plurality of sub-channels is known to one skilled in the art as can be seen in the device provided by Matsukura. 
Matsukura discloses an optical device having a filter region (1110) and a transmissive region (1120), see columns 6-7 and figs. 1. The filter region (1110) is a single channel, see column 7 and fig. 2A, or is a combination of a plurality of sub-channels, see column 7 and fig. 2B. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the porous film (40) in the device provided by Park et al by using a 
Regarding to the second feature missing from the device provided by Park et al, it is noted that the feature as recited in claim 1 on lines 20-23 is not critical to the invention as admitted by applicant in the present specification, in particular, in paragraph [0058], for example. Further, a light emitting device having a layer comprises a plurality of channels each is filled up with material for generating light wherein height and/or size of adjacent channels are the same or different from each other is known to one skilled in the art as can be seen in the light emitting device provided by Deeben et al. See paragraph [0103] and figs. 4. Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Park et al and Matsukura by adjusting the height and/or size of each channel/filter region constituted the light emitting device so that an average size of the at least part of the channels where the plurality of first quantum dots are disposed in is different from an average size of the at least part of the channels where the plurality of second quantum dots are disposed in to meet a particular application. Applicant should further note that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding to the feature related to the third quantum dots located in a third channel/filter regions as recited in present claim 4 and an arrangement of the channels with three different colors as recited in present claim 7, such feature is disclosed in the combined product provided by Park et al and Deeben et al. In particular, Park et al disclose that the excitation light (24) can be an ultraviolet light and the quantum dots are modified to includes .
20.       Claim 2, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Matsukura and Deeben et al as applied to claim 1 above, and further in view of Shin et al (US Publication No. 2013/0010229, of record).
The combined product as provided by Park et al, Matsukura and Deeben et al does not disclose a black matrix formed on a surface of the porous film away from the substrate as claimed in present claim 2. However, a display device having a substrate and a color conversion film wherein a black matrix is formed on the color conversion film away from the substrate is known to one skilled in the art as can be seen in the display provided by Shin et al. In particular, Shin et al discloses a display having a substrate (151) and a color filter layer (155, Q) wherein a black matric (157) is formed on a surface of the color filter layer (155) away from the substrate (151), .
Conclusion
21.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872